DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0054029 A1 to Fujiki et al. (hereinafter Fujiki).
Regarding claims 1 and 3, Fujiki discloses an electromagnetic-wave absorber composition (para [0018]), comprising:
a magnetic iron oxide comprising two or more (combinations of) magnetic iron oxides with different coercive forces including M-type (magnetoplumbite, BaFe12O19) ferrites and strontium ferrites (SrFe12O19, para [0033]).  M-type ferrite powders (BaFe12O19) have a coercive force of 16.0 to 17.5 kOe.  SrFe12O19 ferrites have a coercive force of 17.1 to 18.4 kOe.  See evidentiary reference, “Millimeter-Wave Absorption as a Quality Control Tool for M-Type Hexaferrite Nanopowders” by McCloy et al. (hereinafter McCloy), Table 1.  
Fujiki further discloses a resin binder (para [0036]) but fails to expressly disclose that the two or more magnetic iron oxides with different coercive forces have a difference in an electromagnetic-wave absorption frequency of 5 GHz or more or that magnetic oxide magnetically resonates at a high frequency in or above a millimeter-wave band; or wherein the electromagnetic-wave absorber composition has two or more extrema separated from each other on a differential curve obtained by differentiating a magnetic property hysteresis loop at an applied magnetic field intensity of from 16 kOe to -16 kOe.
However, the magnetic iron oxides are the same (M-type ferrite and strontium ferrite, para [0033]).  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The magnetic oxides are the same. Per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect the same magnetic oxides to magnetically resonate at the same high frequency in or above a millimeter-wave band, absent evidence to the contrary.  The electromagnetic wave absorber compositions also overlap. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect an overlapping difference in electromagnetic-wave frequency and overlapping hysteresis properties, absent evidence to the contrary.

Regarding claim 2, Fujiki discloses the electromagnetic-wave absorber composition according to claim 1, wherein a coercive force of the magnetic iron oxide falls within the instantly claimed range of 1200 Oe or more.  M-type ferrite powders (BaFe12O19) have a coercive force of 16.0 to 17.5 kOe.  SrFe12O19 ferrites have a coercive force of 17.1 to 18.4 kOe.  See evidentiary reference, McCloy, cited above. Therefore, the Fujiki magnetic iron oxides have a coercive force that falls within the instantly claimed range. 

Regarding claim 4, Fujiki discloses the electromagnetic-wave absorber composition according to claim 1, wherein the magnetic iron oxide comprises at least two (combinations of two or more, para [0033]) of M-type (magnetoplumbite BaFe12O19) ferrite, and strontium ferrite (SrFe12O19, para [0033]). 

Regarding claims 5 and 7, Fujiki discloses an electromagnetic-wave absorber comprising an electromagnetic-wave absorbing layer formed of the electromagnetic-wave absorber composition according to claim 1, wherein the electromagnetic-wave absorbing layer is an electromagnetic-wave absorbing sheet formed in a sheet shape (para [0046]).

Regarding claim 6, Fujiki discloses the electromagnetic-wave absorber according to claim 5, further comprising an adhesive layer (polymer film, para [0064]).

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11354972A to Honma et al. (hereinafter Honma).
Regarding claim 1, Honma discloses an electromagnetic-wave absorber composition (para [0001]), comprising:
a magnetic iron oxide that magnetically resonates at a high frequency in or above a millimeter-wave band (40 to 60 GHz, para [0024]),
a resin binder (para [0037]),
wherein the magnetic iron oxide comprises two or more magnetic iron oxides with different coercive forces (para [0034], see McCloy cited above) and the two or more magnetic oxides with difference coercive forces have a difference in an electromagnetic-wave absorption frequency (different ferrites with different compositions measured at a frequency of 1 to 50 GHZ, para [0029]).
The reference is silent regarding the two or more magnetic iron oxides with different coercive forces having a difference in an electromagnetic-wave absorption frequency of 5 GHz or more and is silent regarding the electromagnetic-wave absorber composition having two or more extrema separated from each other on a differential curve obtained by differentiating a magnetic property hysteresis loop at an applied magnetic field intensity of 16 kOe to -16 kOe.  However, see MPEP 2112.01(I) cited above.  One of ordinary skill in the art would expect the same combination of ferrites to have at least overlapping magnetic properties including but not limited to an overlapping difference in electromagnetic-wave absorption frequency and overlapping hysteresis properties including an overlapping configuration based on the hysteresis loop. 

Regarding claims 2-4, Honma discloses the electromagnetic-wave absorber composition according to claim 1.  The two ferrites are selected from a group that includes Ba and Sr ferrites (para [0017] and [0019]).   M-type ferrite powders (BaFe12O19) have a coercive force of 16.0 to 17.5 kOe.  SrFe12O19 ferrites have a coercive force of 17.1 to 18.4 kOe.  See evidentiary reference, McCloy, cited above.  Both fall within the instantly claimed range of 1200 Oe or more. 

Regarding claims 5 and 7, Honma discloses an electromagnetic-wave absorber comprising an electromagnetic-wave absorbing layer formed of the electromagnetic-wave absorber composition according to claim 1, wherein the electromagnetic-wave absorbing layer is an electromagnetic-wave absorbing sheet formed in a sheet shape (Fig. 8).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/28/22, with respect to Ohkoshi have been fully considered and are persuasive.  Ohkoshi discloses a single magnetic iron oxide but does not teach or suggest two or more magnetic iron oxides as required by the newly amended claims. 
Therefore, the 103 rejection of claims 1-3, 5 and 7 as obvious over Ohkoshi has been withdrawn. 

Applicant's arguments filed 6/28/22, regarding Fujiki, have been fully considered but they are not persuasive. Applicant argues that Fujiki does not teach or suggest that the electromagnetic-wave absorbing heat conductive composition contains two or more magnetic iron oxides having different coercive forces.  However, as discussed above, the reference teaches two magnetic iron oxides, M-type Ba ferrite and Sr ferrite powders as set forth in instant claim 3.  BaFe12O19 ferries have a coercive force of 16.0 to 17.5 kOe.  SrFe12O19 ferrites have a coercive force of 17.1 to 18.4 kOe.  See evidentiary reference, McCloy, cited above.  The reference is silent regarding a difference in an electromagnetic-wave absorption frequency of 5 GHz or more. 
However, the magnetic iron oxides are the same (M-type ferrite and strontium ferrite, para [0033]).  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect an overlapping difference in electromagnetic-wave absorption frequency, absent evidence to the contrary.  Applicant has not provided such evidence. 
Applicant further argues that the reference does not even disclose a hysteresis loop and does not describe or suggest the configuration of two or more different extrema on a differential curve obtained by differentiating a hysteresis loop.  However, as discussed above, the compositions are the same two ferrites.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect the at least overlapping hysteresis properties, absent evidence to the contrary.  Applicant has not provided such evidence. 
Therefore, the 103 rejection of claims 1-7 as obvious over Fujiki stands. 

Applicant’s arguments, see pages 14-15, filed 6/28/22, with respect to the double patenting rejections have been fully considered and are persuasive.  All of the patents and copending applications teach one magnetic oxide but do not teach or suggest two or more magnetic iron oxides as required by the newly amended claims. 
Therefore, the obviousness double patenting rejection of claims 1-3 and 5-7 as obvious over the claims of 247 has been withdrawn. 
The obviousness double patenting rejection of claims 1-3 and 5-7 as obvious over the claims of 711 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1-7 as obvious over the claims of 306 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1-7 as obvious over the claims of 714 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1-7 as obvious over the claims of 066 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1-3 and 5-7 as obvious over the claims of 450 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1-3 and 5-7 as obvious over the claims of 389 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734